THEATTORNEY               GENERAL




                            March 13, 1961

Honorable Fred P. Holub          Opinion No. WW-1015
County Attorney
Matagorda County                 Re:   Whether persons who were
Bay City, Texas                        over 60 years of age on
                                       January 1, 1960, and
                                       reside In Bay City are
                                       required to possess an
                                       exemption certificate, by
                                       virtue of the fact that
                                       the 1960 Federal census
                                       shows that Bay City is
                                       now a city of 10,000 in-
                                       habitants or more.
Dear Mr. Holub:
          You have stated In your opinion request that, according
to the 1960Federal census, Bay City has a population of more than
10,000, which Is the first time in Its history that it has reached
10,000 inhabitants. You have asked for an opinion on whether
residents of Bay City who are exempt from payment of the 1960poll
tax because of overa e (I.e., persons who had reached 60 years of
age on January 1, 1980) must have obtained an exemption certificate
in order to be qualified to vote during the current year.
          Exemption certificate requirements for overage voters
are governed by Article 5.16 of V.C.S., Election Code, which
provides:
               "Every person who is exempted by law from
          the payment of a poll tax, and who Is In other
          respects a qualified voter, who resides In a
          city of ten thousand (10,000) Inhabitants or
          more, shall, before the first day of February
          of the year when such voter shall have become
          entitled to such exemption, obtain from the
          Tax Collector of the county of his or her resi-
          dence, a certificate showing his or her exemption
          from the payment of a poll tax. Such certificate
          shall entitle such voter to vote at any election
          held between the date of its issuance and a
          period of one (1) year from the 31st day of
          January following its issuance.
                  If* * *
Honorable Fred P. Holub, page 2 (WW-1015)


              "Although entitled to an exemption certif-
         Ic.ate, no one shall vote who does not possess
         a current exemption certlficate.V
          You have informed us'that the Tax Collector of Matagorda
County was prepared to issue exemption certificates to applicants
during the entire period for obtaining the certificates and that a
large number were issued. However, since it has not heretofore
been necessary for overage residents of Bay City to obtain exemption
certificates, you anticipate that some have neglected to procure
certificates and that you will be faced with the question of their
eligibility to vote during the current year.
          The 1960 Federal census became effective for Bay City
on the date of the first official preliminary announcement of the
census result for that city. Holcomb v. Spikes, 232 S.W. 891 (Civ.
App. 1921, error dism.); Att'y Gen. Ops. V-1137 (1950), WW-972
(1960). In August of 1960, the Bureau of the Census published
a preliminary report of the population of incorporated places in
Texas of 1,000 inhabitants or more (Report No. PC (Pl)-45), which
showed Bay City as having a population of 11,580. We are not in-
formed whether this was the first official announcement, but in
any event the 1960 census was in effect for Bay City on October 1,
1960, the date on which the period for issuance of the certificates
commenced (see Article 5.18, Election Code).
          Liability for, and exemption from, payment of the 1960
poll tax was determined as of January 1, 1960, on which date Bay
City had a population of less than 10,000 according to the 1950
census then In effect, but we are of the opinion that necessity
for obtaining exemption certificates required by Article 5.16 does
not depend on the population as of that date. The purpose for
which exemption certificates are required is to provide a means
for protecting the purity of elections. Texas Power & Light Co.
v. Brownwood Public Service Co., 111 S.W.2d 1225 (Civ.App. 1937,
error ref.); Thomas v. Groebl 208 S.W.2d 412 (Civ.App. 1948 ,
reversed on other grounds, 14: Tex. 70, 212 S.W.2d 625 (1948j.
This purpose has no relevancy to population as of the date deter-
mining exempt status; It is relevant to population at the time of
voting. Article 5.16 states that a person 'who resides" In a city
of 10,000 inhabitants or more shall obtain a certificate. Both
from the language and the purpose of Article 5.16, population
during the time for issuance and use of the certificates is con-
trolling. A resident otherwise qualified may vote without a cer-
tificate in elections held during the year in which a city attains
the 10,000 population mark, for the Legislature has not provided
a means whereby he might obtain a certificate for use during that
year; but he must obtain a certificate in order to vote during the
subsequent year.
          Bay City was officially a city of more than 10,000 itsi
habitants during the period for Issuance of exemption certificates
Honorable Fred P. Holub, page 3 (WW-1015)


and will continue in that classification during the current voting
year. We are of the opinion that overage residents must have ob-
tained exemption certificates in order to be qualified to vote
during the current year.
          In view of the fact that the Tax Collector of Matagorda
County had construed the law as requiring procurement of exemption
certificates and was prepared to issue them, it is not necessary
to consider what effect a failure of the Tax Collector to construe
the law in this manner or to be prepared to Issue the certificates
might have had on eligibility to vote without a certificate. And
since the 1960 census had taken effect in Bay City prior to the
beginning of the period for issuance, it is also unnecessary to
consider whether the holding of this opinion would have been altered
in any respect if the effective date had been subsequent to the
beginning of the period for issuance.
                                SUMMARY
                 Persons exempt from payment of the 1960
            poll tax by reason of overage, residing in
            Bay City, which now has attained a population
            of more than 10,000, must have obtained an
            exemption certificate prior to February 1,
            1961, In order to be qualified to vote during
            1961.
                                     Yours very truly,
                                     WILL WILSON
                                     Attorney General of Texas


                                     ,a&&&=
                                          Mary $E Wall
                                          Assistant
MKW:ljb
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Elmer McVey
Riley Eugene Fletcher
Houghton Brownlee
REVIEWED FOR THE ATTORNEY GENERAL
By: Morgan Nesbltt